Citation Nr: 1701826	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than January 20, 2011, for the granting of service connection for posttraumatic stress disorder (PTSD).


[The issue of waiver of recovery of overpayment of debt due to active duty service during the period of November 16, 2007 to July 15, 2008, to include the question of whether the overpayment was properly created is subject of a separate decision].


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from July 1983 to August 1996 and from November 2007 to July 2008, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing at the local regional office.  In an April 2015 Report of Contact, the Veteran was advised that he could request a local hearing if he wanted to discuss the above claim.  On May 5, 2015, the Veteran stated in an e-mail that "I have asked the American Legion to initiate/request a hearing and to attend on my behalf."  To date, the Veteran has not been scheduled for a hearing.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107 (b) (West 2015).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge.  The Veteran and his representative should be provided with a written confirmation of the location, date, and time of his hearing and a copy of such should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




